   Case 3:20-cv-02981-C Document 27 Filed 07/20/21                                 Page 1 of 1 PageID 262



                         IN THE LTNITED STATES DISTRICT COURT
                         FOR THE NOR]'HERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

ETC SUNOCO HOLDINGS LLC                                    )
(//k/a Sunoco, Inc.),                                      )
                                                           )
                       I'laintill.                         )
                                                           )
                                                           )
                                                           )
IJNITED STAI'F.]S oII AMERICA.                             )
                                                           )
                       Det-endant.                         )   Civil Action No. 3:20-CV-2981-C

                                                       OITDER

         On this day, the Court considered the United States' Motion for Summary Judgment on

the Application ofCollateral Estoppel,       Plaintiffs Response, and the United States' Reply

thereto. Having considered the foregoing, the Court finds that Plaintiff is bound by the ruling in

Sunoco   I in that the Mixture Credit reduced the amount of           the I.R.C. $ 408         I   excise tax that

Plaintiffhad to pay and that only this amount oftax (he /rel excise tax amount) is included in its

cost of goods sold for purposes of computing its income tax             liability.     Here, the elements       of

collateral estoppel are met: (i) the Court ofFederal Claims and the Federal Circuit decided the

taxability of the Mixture Credtt     it   Sunoco   |   (ii) Plaintiff had   a   full and fair opportunity to litigate

this issue and did so; and (iii) determining these issues was necessary to the Court'sjudgment in

Sunoco   L   Accordingly, the Court ORDERS that the United States' Motion for Summary

Judgment be GRANTED and Plaintifls claims be DISMISSED.

         SO ORI)I]RED

         oatedJdy 20 ,2021.
                                                                            L4,'r'7"
                                                       S          C         IN(iS
                                                       S   NIOR        l'trl) S'fn         S       ISTRICl"]UDGE

                                                                                       I
